



EXHIBIT 10.1



CALPINE CORPORATION


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this "Amendment") is entered
into as of December 21, 2012 by and between Calpine Corporation (the "Company")
and Jack Fusco ("Executive") (hereinafter collectively referred to as "the
parties"). Capitalized terms not otherwise defined in this Amendment shall have
the meaning ascribed to them in the Executive Employment Agreement by and
between the parties, dated as of August 10, 2008, (the "Employment Agreement").


WHEREAS, the Employment Term under the Employment Agreement expires on
August 10, 2013 (the "Original Expiration Date"); and


WHEREAS, the parties mutually desire to extend the term of the Employment
Agreement as set forth herein.


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


1.    Extended Term. The term of the Employment Agreement shall be extended past
the Original Expiration Date through December 31, 2015 (the "Extended Term"), to
be governed during the Extended Term by the terms and conditions set forth
herein. Except as expressly modified herein, the terms of the Employment
Agreement shall remain in full force and effect.


2.    Initial Term. Executive hereby agrees to resign as President of the
Company effective as of the date hereof. From the Original Expiration Date
through the date of the Company's 2014 annual meeting of shareholders (the
"Initial Term"), Executive shall continue to be employed as Chief Executive
Officer of the Company. In addition, Executive shall continue to serve as a
member of the Board, subject to reelection in the ordinary course. The mutual
obligations of the parties under Section 2 of the Employment Agreement shall
continue to apply during the Initial Term, except that as of the date hereof,
the first sentence of Section 2(a) shall be replaced in its entirety by the
following:


"Executive shall be employed as Chief Executive Officer of the Company."


3.    Transition Term.


(a)    Executive hereby agrees to resign as Chief Executive Officer of the
Company at the expiration of the Initial Term. From the expiration of the
Initial Term through December 31, 2015 (the "Transition Term"), Executive shall
continue to be employed as Executive Chairman of the Company. The mutual
obligations of the parties under Section 2 of the Employment Agreement shall
continue to apply during the Transition Term, except for the first sentence of
Section 2(a) and the first sentence of Section 2(b).



--------------------------------------------------------------------------------



(b)    During the Transition Term, Executive's duties and responsibilities as
Executive Chairman shall include (i) coaching and developing Executive's
successor as President and Chief Executive Officer of the Company, (ii)
participating in the development and communication of the Company's long-term
strategic plan, (iii) providing industry leadership as spokesman for power
generation and public policy, and (iv) such other responsibilities as assigned
by the Board from time to time.


4.    Annual Compensation.


(a)    Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Initial Term a base salary at the rate of $1,300,000 per annum.
During the Transition Term, the Company agrees to pay or cause to be paid to
Executive a base salary at the rate equal to 50% of the base salary in effect at
the expiration of the Initial Term. Each such base salary shall be payable in
accordance with the Company's customary practices applicable to its executives.
Each such base salary may be increased in the sole discretion of the
Compensation Committee of the Board (the "Committee"), but not decreased, except
as set forth in the second sentence to this Section 4(a) (any base salary as in
effect on the applicable date, the "Base Salary").


(b)    Incentive Compensation. For each fiscal year of the Company ending during
the Extended Term, Executive shall be eligible to receive the Incentive
Compensation set forth in Section 3(b) of the Employment Agreement based on the
cumulative Base Salary paid to Executive during such fiscal year. With respect
to fiscal year 2015, Executive shall be entitled to receive the Incentive
Compensation payable based on actual achievement of 2015 performance targets,
provided that Executive remains employed through the expiration of the Extended
Term.


5.    Long Term Equity Incentive Awards. During the Extended Term, Executive
shall be entitled to certain equity-based awards as set forth below, subject to
Executive's employment with the Company on the applicable grant date. All such
awards shall be subject to, and governed by, the Equity Plan and any successor
plan (collectively, the "Plan") and individual award agreements.


(a)    December 2012 Grant. No later than December 31, 2012, the Company shall
grant Executive restricted stock under the Plan. The number of shares of
restricted stock shall equal $5,000,000 divided by the Fair Market Value (as
defined in the Plan) of a share of Common Stock as of the date of grant. Except
to the extent provided in Section 7 hereof, the restricted stock shall vest
ratably on each of the first three anniversaries of the date of grant, provided
Executive is employed at such date by the Company. Notwithstanding the
foregoing, the restricted stock shall vest immediately on the date that a Change
in Control shall be deemed to have occurred pursuant to Section 9 of the
Employment Agreement.


(b)    February 2013 and 2014 Grants. No later than each of February 28, 2013,
and February 28, 2014, the Company shall grant Executive performance shares and
restricted stock units under the Plan as follows:



2

--------------------------------------------------------------------------------



(i) Performance Shares. The number of performance shares shall equal $2,500,000
divided by the Fair Market Value of a share of Common Stock as of the date of
grant. Except to the extent provided in Section 7 hereof, the performance shares
shall vest on the third (3rd) anniversary of the grant date, provided (subject
to Section 7(b)(v)(II) hereof) Executive is employed at such date by the
Company, and shall be settled within ten (10) days of the applicable vesting
date in shares of Common Stock, the number of which may range from 0% to 200% of
the number of performance shares granted, based on actual performance against
predetermined threshold, target and maximum performance goals, as set forth in
the applicable award agreements.


(ii) Restricted Stock Units. The number of restricted stock units shall equal
$2,500,000 divided by the Fair Market Value of a share of Common Stock as of the
date of grant. Except to the extent provided in Section 7 hereof, the restricted
stock units shall vest ratably on each of the first three anniversaries of the
date of grant, provided (subject to Section 7(b)(v)(I) hereof) Executive is
employed at such date by the Company, and shall be settled within ten (10) days
of the applicable vesting date in shares of Common Stock.


(c)    May 2015 Grant. Following the date of the Company's 2015 annual meeting
of shareholders, but no later than May 31, 2015, the Company shall grant
Executive the annual equity award provided for under the directors' compensation
program then in effect. Except to the extent provided in Section 7 hereof, such
equity award shall vest upon completion of the Transition Term, provided
Executive is employed through the end of the Transition Term by the Company.


6.    Other Benefits. Executive shall be entitled to all of the benefits
provided for in Section 5 of the Employment Agreement through the end of the
Transition Term, except for the benefits provided in Section 5(c)(iii) and the
last two sentences of Section 5(c) of the Employment Agreement.


7.    Termination.


(a)    General. Executive's employment may be terminated under the circumstances
set forth in Section 6 of the Employment Agreement, and Executive shall be
entitled to the rights and payments set forth in Sections 7 through 9 of the
Employment Agreement; provided that, during the Transition Term, Section 6(e) of
the Employment Agreement shall be revised to apply as follows: (i) clause (a)
shall be replaced in its entirety by the following: "assignment of a position
that is of a lesser rank than held by Executive prior to the assignment", and
(ii) the following words shall be added to clause (d) after the word
"re-elected": "or any failure by Executive to be elected or re-elected as a
Board member." Notwithstanding anything in the Employment Agreement to the
contrary, none of the actions provided for in this Amendment shall constitute
Good Reason under Section 6(e) of the Employment Agreement.


(b)    Treatment of the Long Term Equity Incentive Awards. Upon termination of
Executive's employment during the Extended Term, Executive shall be entitled to
the following

3

--------------------------------------------------------------------------------



treatment of any outstanding long term equity incentive awards granted pursuant
to Section 5 of this Amendment:


(i)    Termination by the Company for Cause or by Executive Without Good Reason.
If Executive's employment is terminated by the Company for Cause or by Executive
without Good Reason, all of Executive's unvested equity awards shall be
forfeited as of the date of termination.


(ii)    Termination by the Company for Disability or by Reason of Death. If
Executive's employment is terminated by the Company for Disability, or if
Executive's employment is terminated by reason of Executive's death:


(I)    Restricted stock awards shall vest immediately as of the date of
termination;


(II)    Restricted stock units shall vest upon such Disability or death and
shall be settled within ten (10) days of such date in shares of Common Stock;
and


(III)    Performance shares shall vest immediately and shall be settled within
ten (10) days of the date of termination in shares of Common Stock, based on
performance at 100% of target level.


(iii)    Termination by the Company Without Cause or by Executive for Good
Reason Other Than in Connection with a Change in Control. If Executive's
employment is terminated by the Company without Cause or by Executive for Good
Reason, in each case other than within twenty-four (24) months following a
Change in Control:


(I)    Restricted stock awards shall vest immediately as of the date of
termination;


(II)    Restricted stock units shall no longer be subject to continued service
conditions and shall be settled on their original payment dates in shares of
Common Stock, subject to Executive's compliance with Sections 11 and 12 of the
Employment Agreement through the original payment dates; and


(III)    Performance awards shall no longer be subject to continued service
conditions and shall be settled on their original payment dates in shares of
Common Stock, based on actual performance during the relevant performance period
and subject to Executive's compliance with Sections 11 and 12 of the Employment
Agreement through the original payment dates.


(iv)    Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. If Executive's employment is terminated by the
Company without Cause or by Executive for Good Reason, in each case within
twenty-four (24) months following a Change in Control:

4

--------------------------------------------------------------------------------



(I)    Restricted stock units shall vest immediately as of the date of
termination and shall be settled within ten (10) days of such termination in
shares of Common Stock, provided that in the event the Change in Control does
not constitute change in ownership or effective control of the Company or in a
substantial portion of the Company's assets, as defined in the regulations under
Section 409A of the Code, the restricted stock units shall instead be settled on
the original payment dates; and


(II)    Performance shares shall vest immediately as of the date of such
termination and shall be settled within ten (10) days of such termination in
shares of Common Stock, based on performance at 100% of target level.


(v)    Completion of the Transition Term. Upon expiration of the Transition
Term, provided that Executive is employed until the expiration of the Transition
Term, any outstanding long term equity incentive awards shall be treated as
follows:


(I)    Restricted stock units shall no longer be subject to continued service
conditions and shall be settled on their original payment dates in shares of
Common Stock, subject to Executive's compliance with Sections 11 and 12 of the
Employment Agreement through the original payment dates; and


(II)    Performance awards shall no longer be subject to continued service
conditions and shall be settled on their original payment dates in shares of
Common Stock, based on actual performance during the relevant performance period
and subject to Executive's compliance with Sections 11 and 12 of the Employment
Agreement through the original payment dates.


8.    Gross Ups. Notwithstanding anything in the Employment Agreement to the
contrary, Executive will not be entitled to the 280G Gross-Up Payment or the
Section 409A Gross-Up Payment following the date hereof. If upon a termination
following the date hereof any of the Total 280G Payments will be subject to the
Excise Tax, then, to the extent necessary to make such portion of the Total 280G
Payments not subject to the Excise Tax (and after taking into account any
reduction in the Total 280G Payments provided by reason of Section 280G of the
Code under any other plan, arrangement or agreement), the portion of the Total
280G Payments that do not constitute deferred compensation within the meaning of
Section 409A shall first be reduced (if necessary, to zero), and all other Total
280G Payments shall thereafter be reduced (if necessary, to zero) with cash
payments being reduced before non-cash payments, and payments to be paid last
being reduced first, but only if (i) the net amount of such Total 280G Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total 280G Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total 280G Payments) is greater than or equal to (ii) the net
amount of such Total 280G Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total 280G
Payments and the amount of Excise Tax to which Executive would be subject in
respect of such unreduced Total 280G Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total 280G Payments).

5

--------------------------------------------------------------------------------



9.    Attorney's Fees and Professional Fees. The Company shall pay all
reasonable legal and consulting fees and related expenses, up to a maximum
amount of $30,000, incurred by Executive in connection with the negotiation and
enforcement of this Amendment. Executive acknowledges that he has had the
opportunity to consult with legal counsel of his choice in connection with the
drafting, negotiation and execution of this Amendment.


10.    Release of Claims. As of the date hereof, Section 15(e) of the Employment
Agreement shall be replaced in its entirety by the following:


"The termination benefits described in Section 8(c) of this Agreement shall be
paid on the sixtieth (60th) day following termination of employment; provided,
however, that Executive shall have delivered to the Company and not revoked a
signed release of claims in the form of Exhibit B hereto and any applicable
revocation period shall have expired within sixty (60) days following
Executive's termination date; provided further, that Executive shall not be
required to release any rights Executive may have to be indemnified by the
Company under Section 15(c) of this Agreement."


11.    Notice. As of the date hereof, the second to last sentence of Section
15(b) of the Employment Agreement shall be replaced in its entirety by the
following:


"All notices to Executive shall be delivered to him at the address on record
with the Company with a copy to Kenneth A. Raskin, Esq., King & Spalding LLP,
1185 Avenue of the Americas, New York, NY 10036."


12.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be an original and all of which shall constitute the same document.

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and Executive has executed this Amendment as of the day
and year first above written.


CALPINE CORPORATION


J. STUART RYAN


By:     /s/ J. STUART RYAN    
Title: Chairman of the Board




JACK FUSCO


By:     /s/ JACK FUSCO    





7